Citation Nr: 1623669	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wound of the posterior left chest. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of shell fragment wound of the pleural cavity.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected shell fragment wounds.

4.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected shell fragment wounds.

5.  Entitlement to service connection for spasms/jerking of the left upper and lower extremities, to include as secondary to service-connected shell fragment wounds.

6.  Entitlement to service connection for swelling and limited use of the left leg, to include as secondary to service-connected shell fragment wounds.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to August 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2016, the Veteran testified at a Central Office hearing.  A transcript of the hearing is of record.

In June 2016, the Veteran submitted additional medical evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims on appeal warrant further development.

Initially, the Board notes that the record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.  In June 2016 correspondence, the Veteran reported that he was receiving current VA treatment at the Salem, Virginia VA Medical Center (VAMC) and submitted copies of some  records.  The Veteran requested that all current VA treatment records be obtained.  Prior to the Veteran's request, VA treatment records dating up February 2015 have been associated with the claims file.  Therefore on remand, all VA treatment records dating from February 2015 to the present should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).  

Increased Ratings for Shell Fragment Wound Disabilities

During the April 2016 Board hearing, the Veteran testified that his service-connected shell fragment wound disabilities of the posterior left chest and pleural cavity have increased in severity since his last VA examination which was conducted in February 2011.  In light of the allegations of worsening symptoms, a contemporaneous examination to assess the disabilities is necessary.  

Service Connection for disabilities of the left eye, coronary artery disease and upper and lower extremities

The Veteran is seeking service connection for disabilities of the left eye, coronary artery disease and of spasms/jerking of the upper and lower extremities, to include as secondary to service-connected shell fragment wound disabilities of the posterior chest and pleural cavity.  The Veteran underwent VA examinations in August 2013.  The examiner determined that current left eye disabilities (diagnosed as left eye maculopathy and optic neuropathy) were not related to service.  However, the examiner did not provide an opinion on a secondary basis, to include aggravation.  Similarly, the examiner determined that coronary artery disease and mild sensory neuropathy of the bilateral lower extremities were not related to service or secondary to the service-connected disabilities of the posterior chest and pleural cavity but did not provide opinions on aggravation.  

When VA provides an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that that further clarification and opinions are necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding treatment records from the Salem VAMC.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected shell fragment wounds of the posterior left chest and of the pleural cavity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of each of the Veteran's service-connected disabilities.  The examiner should report all signs and symptoms necessary for rating each of the Veteran's disabilities under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Arrange for the Veteran to be scheduled for an examination(s) by an examiner with appropriate expertise to determine the nature and etiology of the disabilities of the left eye, coronary artery disease and spasms/jerking of the upper and lower extremities.  The claims folder should be made available to and reviewed by the examiner and any indicated studies should be performed.

The examiner should offer the following opinions:

(a)  Is it as least as likely as not (50 percent or greater probability) that disabilities of the left eye, coronary artery disease and/or spasms/jerking of upper and lower extremities are related to service or any incident of service?

(b)  Is it as least as likely as not (50 percent or greater probability) that disabilities of the left eye, coronary artery disease and/or spasms/jerking of upper and lower extremities are caused by the service-connected shell fragment wound disabilities of the posterior chest and pleural cavity? 

(c)  Is it as least as likely as not (50 percent or greater probability) that disabilities of the left eye, coronary artery disease and/or spasms/jerking of upper and lower extremities are aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected shell fragment wound disabilities of the posterior chest and pleural cavity? 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

4.   Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




